                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA

 Muhammad Al-Mujahidin, a/k/a or f/k/a        ) Civil Action No. 9:20-1001-BHH
 John Hamilton,                               )
                                              )
                                   Plaintiff, )
                                              )
                   v.                         )         OPINION AND ORDER
                                              )
                                              )
 Warden M. Stephan; Brian Stirling,           )
 Director of SCDC,                            )
                                              )
                              Defendants. )
 _________________________________            )

       Plaintiff Muhammad Al-Mujahidin (“Plaintiff”), proceeding pro se, brought this action

pursuant to Title 42, United States Code, Section 1983. (ECF No. 1.) In accordance with

28 U.S.C. § 636(b) and Local Civil Rule 73.02(B), D.S.C., this matter was referred to United

States Magistrate Judge Molly H. Cherry for pre-trial handling and a Report and

Recommendation (“Report”).

       On November 3, 2020, Defendants filed a motion for summary judgment. (ECF No.

24.) Since Plaintiff is pro se in this matter, the Court entered an order pursuant to Roseboro

v. Garrison, 528 F.2d 309 (4th Cir. 1975) on November 4, 2020, advising Plaintiff of the

importance of a dispositive motion and of the need for him to file an adequate response.

(ECF No. 25.) Plaintiff filed a response in opposition on December 7, 2020 (ECF No. 27),

and Defendants filed a reply on December 14, 2020. (ECF No. 28.) On May 20, 2021,

Magistrate Judge Cherry issued a Report recommending that Defendants’ motion for

summary judgment be granted for Plaintiff’s failure to show that Defendants were

personally involved and failure to show a constitutional violation. (ECF No. 30 at 5-8.) The

Report further notes that Defendants are immune from Plaintiff’s claims because of
qualified immunity doctrine. (Id. at 9.) The Magistrate Judge advised Plaintiff of the

procedures and requirements for filing objections to the Report and the serious

consequences if he failed to do so. (Id. at 11.)

       The Magistrate Judge makes only a recommendation to this Court. The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report and

Recommendation of the Magistrate Judge to which a specific objection is made. The Court

may accept, reject, or modify, in whole or in part, the recommendation made by the

Magistrate Judge or recommit the matter to the Magistrate Judge with instructions. See 28

U.S.C. § 636(b).

       Plaintiff filed no objections, and the time for doing so expired on June 7, 2020. In the

absence of objections to the Magistrate Judge’s Report and Recommendation, this Court

is not required to provide an explanation for adopting the recommendation. See Camby v.

Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a timely filed objection,

a district court need not conduct a de novo review, but instead must ‘only satisfy itself that

there is no clear error on the face of the record in order to accept the recommendation.’”

Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed.

R. Civ. P. 72 and advisory committee’s note).

       After reviewing the record, the Report, and the applicable law, the Court finds no

error. Accordingly, the Court adopts and incorporates the Report and Recommendation

(ECF No. 30) by reference into this Order. Defendants’ motion for summary judgment (ECF

No. 24) is GRANTED, and this case dismissed in its entirety.

                                              2
      IT IS SO ORDERED.

                                               /s/ Bruce Howe Hendricks
                                               United States District Judge

June 17, 2021
Charleston, South Carolina

                                        *****
                             NOTICE OF RIGHT TO APPEAL

      The parties are hereby notified that any right to appeal this Order is governed by

Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                          3
